Exhibit 10.01

VERSANT CORPORATION

2005 EQUITY INCENTIVE PLAN

As Adopted June 1, 2005 and as Amended through April 12, 2007

1.             PURPOSE; EFFECTIVE DATE.  The purpose of this Plan is to provide
incentives to attract, retain and motivate eligible persons whose present and
potential contributions are important to the success of the Company, its Parent
and Subsidiaries, by offering them an opportunity to participate in the
Company’s future performance through awards of Options, Restricted Stock and
Stock Bonuses.  This Plan will become effective on the first date (the
“Effective Date”) on which it has been both (a) adopted by the Board and (b)
approved by the shareholders of the Company.   Capitalized terms not defined in
the text are defined in Section 23.

2.             SHARES SUBJECT TO THE PLAN.

2.1           Number of Shares Available.  Subject to Sections 2.2 and 18, the
total number of Shares reserved and available for grant and issuance pursuant to
this Plan (the “Reserved Shares”) will be the sum of (a) the Available Prior
Plan Shares (as defined below) plus (b) any and all Forfeited Prior Plan Shares
(as defined below); provided, that the number of Reserved Shares shall not
exceed an aggregate of [655,685](1) Shares, as constituted at the opening of
business on the Effective Date. The “Available Prior Plan Shares” means the
number of shares of the Company’s Common Stock reserved for issuance under the
Company’s 1996 Equity Incentive Plan, as amended (the “Prior Plan”) on the
Effective Date that, on the Effective Date, are not (i) issued and outstanding
as a result of the grant or exercise of awards granted under the Prior Plan or
(ii) subject to stock options or other awards granted under the Prior Plan that
are then outstanding.  “Forfeited Prior Plan Shares” means (i) shares of Common
Stock issued under the Prior Plan that are outstanding on the Effective Date and
are thereafter repurchased by the Company at their original issuance price
pursuant to the terms of the Prior Plan and/or agreements entered pursuant
thereto and (ii) the shares of Common Stock that, on the Effective Date, are
subject to any then outstanding stock option granted under the Prior Plan and
which thereafter cease to be subject to such stock option for any reason other
than its exercise.    The Available Prior Plan Shares and all Forfeited Prior
Plan Shares will no longer be available for grant and issuance under the Prior
Plan but will be available for grant and issuance under this Plan.   Subject to
Sections 2.2 and 18, (x) Shares that are subject to issuance upon exercise of an
Option granted under this Plan but that cease to be subject to such Option for
any reason other than exercise of such Option, (y) Shares that are subject to
any Award granted under this Plan but are forfeited or are repurchased by the
Company at their original issue price or (z) Shares that are subject to an Award
granted under this Plan that otherwise terminates without Shares being issued,
will again be available for grant and issuance in connection with future Awards
under this Plan.  At all times the Company shall reserve and keep available a
sufficient number of Shares as shall be required to satisfy the requirements of
all outstanding Options granted under this Plan and all other outstanding but
unvested Awards granted under this Plan.  No more than ten million (10,000,000)
Shares may be issued under this Plan pursuant to the exercise of ISOs.

2.2           Adjustment of Shares.  In the event that the number of outstanding
Shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration, then (a) the number of
Shares reserved for issuance under this Plan, (b) the maximum number of Reserved
Shares set forth in Section 2.1 above, (c) and the maximum number of Shares that
may be issued under this Plan pursuant to the exercise of ISOs as set forth in
Section 2.1 above, (d) the Exercise Prices of and number of Shares subject to
outstanding Options,

--------------------------------------------------------------------------------

(1)          On December 21, 2006 Versant Corporation’s Board of Directors
approved an amendment to the Plan that would increase the maximum number of
Reserved Shares under the Plan by 200,000 shares, from 455,685 to 655,685 shares
of Common Stock (the “Proposed Increase”), subject to approval of the Proposed
Increase by Versant Corporation’s shareholders.  The shareholders of Versant
Corporation are scheduled to vote on a proposal to approve the Proposed Increase
at the Company’s 2007 Annual Meeting of Shareholders currently scheduled to be
held on April 23, 2007.


--------------------------------------------------------------------------------


(e) the number of Shares subject to other outstanding Awards and (f) the numbers
of Shares referenced in Section 3 below, will each be proportionately adjusted,
subject to any required action by the Board or the shareholders of the Company
and compliance with applicable securities laws; provided, however, that
fractions of a Share will either be replaced by a cash payment equal to the Fair
Market Value of such fraction of a Share or will be rounded up to the nearest
whole Share, as determined by the Committee.

3.             ELIGIBILITY.  ISOs (as defined in Section 5 below) may be granted
only to employees (including officers and directors who are also employees) of
the Company or of a Parent or Subsidiary of the Company.  All other Awards may
be granted to employees, officers, directors, consultants, independent
contractors and advisors of the Company or any Parent or Subsidiary of the
Company; provided such consultants, independent contractors and advisors render
bona fide services not in connection with the offer and sale of securities in a
capital-raising transaction.  No person will be eligible to receive more than
400,000 Shares in any calendar year under this Plan pursuant to the grant of
Awards hereunder, other than new employees of the Company or of a Parent or
Subsidiary of the Company (including new employees who are also officers and
directors of the Company or any Parent or Subsidiary of the Company) who are
eligible to receive up to a maximum of 600,000 Shares in the calendar year in
which they commence their employment.  A person may be granted more than one
Award under this Plan.

4.             ADMINISTRATION.

4.1           Committee Authority.  This Plan will be administered by the
Committee or by the Board acting as the Committee.  Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. 
Without limitation, the Committee will have the authority to:

(a)           construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;

(b)           prescribe, amend and rescind rules and regulations relating to
this Plan;

(c)           select persons to receive Awards;

(d)           determine the form and terms of Awards;

(e)           determine the number of Shares or other consideration subject to
Awards;

(f)            determine whether Awards will be granted singly, in combination
with, in tandem with, in replacement of, or as alternatives to, other Awards
under this Plan or any other incentive or compensation plan of the Company or
any Parent or Subsidiary of the Company;

(g)           grant waivers of Plan or Award conditions;

(h)           determine the vesting, exercisability and payment of Awards;

(i)            correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;

(j)            determine whether an Award has been earned; and

(k)           make all other determinations necessary or advisable for the
administration of this Plan.

4.2           Committee Discretion.  Any determination made by the Committee
with respect to any Award will be made in its sole discretion at the time of
grant of the Award or, unless in contravention of any express term of this Plan
or Award, at any later time, and such determination will be final and binding on
the Company and on all persons having an interest in any Award under this Plan. 
The Committee may delegate to one


--------------------------------------------------------------------------------


or more officers of the Company the authority to grant an Award under this Plan
to Participants who are not Insiders of the Company.

4.3           Exchange Act Requirements.  During all times that the Company is
subject to Section 16 of the Exchange Act, the Company will take appropriate
steps to comply with the requirements of SEC Rule 16b-3 (or other rules of the
SEC) for the exemption of awards from the application of Section 16(b) of the
Exchange Act.

5.             OPTIONS.  The Committee may grant Options to eligible persons and
will determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:

5.1           Form of Option Grant.  Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and will be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan.

5.2           Date of Grant.  The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee.  The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

5.3           Exercise Period; Vesting.  Options may be exercisable immediately
(subject to repurchase pursuant to Section 12 of this Plan) or may be
exercisable within the times or upon the events determined by the Committee as
set forth in the Stock Option Agreement governing such Option.  Notwithstanding
the foregoing: (a) no Option will be exercisable after the expiration of ten
(10) years from the date the Option is granted; (b) no ISO granted to a person
who directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary of the Company (“Ten Percent Shareholder”) will be exercisable after
the expiration of five (5) years from the date the ISO is granted; and (c) in no
event shall an Option that is granted to an employee who is a non-exempt
employee for purposes of overtime pay under the Fair Labor Standards Act of 1938
be exercisable earlier than six (6) months after its date of grant.  The
Committee also may provide for the exercise of Options to become exercisable at
one time or from time to time, periodically or otherwise, in such number of
Shares or percentage of Shares as the Committee determines; provided that
(subject to earlier termination of the Option) each Option granted to a
non-officer employee shall vest at the rate of no less than twenty percent (20%)
of the total number of Shares originally subject to such Option (as such number
may be adjusted pursuant to Section 2) per year over the five (5) year period
beginning on the date such Option is granted, subject to such person’s continued
employment with the Company or Parent or Subsidiary.  Unless the Committee
provides otherwise, the vesting of an Option granted under this Plan may be
suspended during any leave of absence as may be set forth in any Company policy.

5.4           Exercise Price.  The Exercise Price of an Option will be
determined by the Committee when the Option is granted and will not be less than
100% of the Fair Market Value of the Shares on the date of grant (110% in the
case of any ISO granted to a Ten Percent Shareholder).  Payment for the Shares
purchased may be made in accordance with Section 8 of this Plan.

5.5           Method of Exercise.  Options may be exercised only by delivery to
the Company of a stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the Committee (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.


--------------------------------------------------------------------------------


5.6           Termination.  Notwithstanding the exercise periods set forth in
the Stock Option Agreement, exercise of an Option will always be subject to the
following:

(a)                                  If the Participant is Terminated for any
reason except death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable upon the Termination Date no later than three (3) months after the
Termination Date (or such shorter or longer time period not exceeding five (5)
years after the Termination Date as may be determined by the Committee, with any
exercise beyond three (3) months after the Termination Date deemed to be an
NQSO), but in any event, no later than the expiration date of the Options.

(b)                                 If the Participant is Terminated because of
Participant’s death or Disability (or the Participant dies within three (3)
months after a Termination other than because of Participant’s death or
disability), then Participant’s Options may be exercised only to the extent that
such Options would have been exercisable by Participant on the Termination Date
and must be exercised by Participant (or Participant’s legal representative or
authorized assignee) no later than twelve (12) months after the Termination Date
(or such shorter or longer time period not exceeding five (5) years after the
Termination Date as may be determined by the Committee, with any such exercise
beyond (a) three (3) months after the Termination Date when the Termination is
for any reason other than the Participant’s death or Disability, or (b) twelve
(12) months after the Termination Date when the Termination is for Participant’s
death or Disability, deemed to be an NQSO), but in any event no later than the
expiration date of the Options.

(c)                                  If a Participant is determined by the Board
to have committed an act of theft, embezzlement, fraud, dishonesty or a breach
of fiduciary duty to the Company or Parent or Subsidiary, neither such
Participant, such Participant’s estate nor such other person who may then hold
the Option shall be entitled to exercise any Option with respect to any Shares
whatsoever, after termination of service, whether or not after termination of
service such Participant may receive payment from the Company or Subsidiary for
vacation pay, for services rendered prior to termination, for services rendered
for the day on which termination occurs, for salary in lieu of notice, or for
any other benefits.  In making the determination described in this subsection,
the Board shall give the Participant an opportunity to present evidence to the
Board.  For the purpose of this paragraph, termination of service shall be
deemed to occur on the date when the Company dispatches notice or advice to the
Participant that such Participant’s service is terminated.

5.7           Limitations on Exercise.  The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that such minimum number will not prevent Participant from exercising
the Option for the full number of Shares for which it is then exercisable.

5.8           Limitations on ISO.  The aggregate Fair Market Value (determined
as of the date of grant) of Shares with respect to which ISOs are exercisable
for the first time by a Participant during any calendar year (under this Plan or
under any other incentive stock option plan of the Company, Parent or Subsidiary
of the Company) will not exceed $100,000.  If the Fair Market Value of Shares on
the date of grant with respect to which ISOs are exercisable for the first time
by a Participant during any calendar year exceeds $100,000, then the Options for
the first $100,000 worth of Shares to become exercisable in such calendar year
will be ISOs and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs.  In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

5.9           Modification, Extension or Renewal.  The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted.  Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in


--------------------------------------------------------------------------------


accordance with Section 424(h) of the Code.  The Committee may reduce the
Exercise Price of outstanding Options without the consent of Participants
affected by a written notice to them only if and to the extent that such
Repricing is permitted under the terms of Section 15 of this Plan; provided,
however, that the Exercise Price may not be reduced below the minimum Exercise
Price that would be permitted under Section 5.4 of this Plan for Options granted
on the date the action is taken to reduce the Exercise Price.

5.10         No Disqualification.  Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISOs will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.

6.             RESTRICTED STOCK.  A Restricted Stock Award is an offer by the
Company to sell to an eligible person Shares that are subject to restrictions. 
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the price to be paid (the “Purchase Price”), the
restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:

6.1           Form of Restricted Stock Award.  All purchases under a Restricted
Stock Award made pursuant to this Plan will be evidenced by an Award Agreement
(“Restricted Stock Purchase Agreement”) that will be in such form (which need
not be the same for each Participant) as the Committee will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan.  The offer of Restricted Stock will be accepted by the Participant’s
execution and delivery of the Restricted Stock Purchase Agreement and full
payment for the Shares to the Company within thirty (30) days from the date the
Restricted Stock Purchase Agreement is delivered to the Participant.  If such
Participant does not execute and deliver the Restricted Stock Purchase Agreement
along with full payment for the Shares to the Company within thirty (30) days,
then the offer of such Restricted Stock will terminate, unless otherwise
determined by the Committee.

6.2           Purchase Price.  The Purchase Price of Shares sold pursuant to a
Restricted Stock Award will be determined by the Committee and will be at least
100% of the Fair Market Value of the Shares on the date the Restricted Stock
Award is granted.  Payment of the Purchase Price may be made in accordance with
Section 8 of this Plan.

6.3           Restrictions.  Restricted Stock Awards will be subject to such
restrictions (if any) as the Committee may impose.  The Committee may provide
for the lapse of such restrictions in installments and may accelerate or waive
such restrictions, in whole or part, based on length of service, performance or
such other factors or criteria as the Committee may determine.

7.             STOCK BONUSES.

7.1           Awards of Stock Bonuses.  A Stock Bonus is an award of Shares
(which may consist of Restricted Stock) for services rendered to the Company or
any Parent or Subsidiary of the Company.  A Stock Bonus may be awarded for past
services already rendered to the Company, or any Parent or Subsidiary of the
Company pursuant to an Award Agreement (the “Stock Bonus Agreement”) that will
be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan.  A Stock Bonus may be awarded upon
satisfaction of such performance goals as are set out in advance in the
Participant’s individual Award Agreement (the
“Performance Stock Bonus Agreement”) that will be in such form (which need not
be the same for each Participant) as the Committee will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan.  Stock Bonuses may vary from Participant to Participant and between groups
of Participants, and may be based upon the achievement of the Company, Parent or
Subsidiary and/or individual performance factors or upon such other criteria as
the Committee may determine.

7.2           Terms of Stock Bonuses.  The Committee will determine the number
of Shares to be awarded to the Participant and whether such Shares will be
Restricted Stock.  If the Stock Bonus is being earned upon the satisfaction of
performance goals pursuant to a Performance Stock Bonus Agreement, then the
Committee will determine:  (a) the nature, length and starting date of any
period during which performance is to be measured


--------------------------------------------------------------------------------


(the “Performance Period”) for each Stock Bonus; (b) the performance goals and
criteria to be used to measure the performance, if any; (c) the number of Shares
that may be awarded to the Participant; and (d) the extent to which such Stock
Bonuses have been earned.  Performance Periods may overlap and Participants may
participate simultaneously with respect to Stock Bonuses that are subject to
different Performance Periods and different performance goals and other
criteria.  The number of Shares may be fixed or may vary in accordance with such
performance goals and criteria as may be determined by the Committee.  The
Committee may adjust the performance goals applicable to the Stock Bonuses to
take into account changes in law and accounting or tax rules and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships.

7.3           Form of Payment.  The earned portion of a Stock Bonus may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee may determine.  Payment may be made in the form of cash,
whole Shares, including Restricted Stock, or a combination thereof, either in a
lump sum payment or in installments, all as the Committee will determine.

7.4           Termination During Performance Period.  If a Participant is
Terminated during a Performance Period for any reason, then such Participant
will be entitled to payment (whether in Shares, cash or otherwise) with respect
to the Stock Bonus only to the extent such Stock Bonus is earned as of the date
of Termination in accordance with the terms of the applicable Performance Stock
Bonus Agreement, unless the Committee will determine otherwise.

8.             PAYMENT FOR SHARE PURCHASES.  Payment for Shares purchased
pursuant to this Plan may be made in cash (by check) or, where expressly
approved for the Participant by the Committee and where permitted by law:

(a)                                  by cancellation of indebtedness of the
Company to the Participant;

(b)                                 by surrender of shares that either:  (1)
have been owned by Participant for more than six (6) months and have been paid
for within the meaning of SEC Rule 144 (and, if such shares were purchased from
the Company by use of a promissory note, such note has been fully paid with
respect to such shares); or (2) were obtained by Participant in the public
market;

(c)                                  by waiver of compensation due or accrued to
the Participant for services rendered;

(d)                                 with respect only to purchases upon exercise
of an Option, and provided that a public market for the Company’s stock exists:

(1)                                  through a “same day sale” commitment from
the Participant and a broker-dealer that is a member of the National Association
of Securities Dealers (an “NASD Dealer”) whereby the Participant irrevocably
elects to exercise the Option and to sell a portion of the Shares so purchased
to pay for the Exercise Price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the Exercise Price directly to the
Company; or

(2)                                  through a “margin” commitment from the
Participant and a NASD Dealer whereby the Participant irrevocably elects to
exercise the Option and to pledge the Shares so purchased to the NASD Dealer in
a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Exercise Price directly to the Company; or

(e)                                  by any combination of the foregoing.


--------------------------------------------------------------------------------


9.             WITHHOLDING TAXES.

9.1           Withholding Generally.  Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares.  Whenever, under this Plan, a
payment in satisfaction of an Award is to be made in cash, each such payment
will be net of an amount sufficient to satisfy federal, state, and local
withholding tax requirements.

9.2           Stock Withholding.  When, under applicable tax laws, a Participant
incurs tax liability in connection with the exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may in its sole
discretion allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined (the “Tax Date”).  All elections by a Participant
to have Shares withheld for this purpose will be made in writing in a form
acceptable to the Committee and will be subject to the following restrictions:

(a)                                  the election must be made on or prior to
the applicable Tax Date;

(b)                                 once made, then except as provided below,
the election will be irrevocable as to the particular Shares as to which the
election is made;

(c)                                  all elections will be subject to the
consent or disapproval of the Committee;

(d)                                 if the Participant is an Insider and if the
Company is subject to Section 16(b) of the Exchange Act:  (1) the election may
not be made within six (6) months of the date of grant of the Award, except as
otherwise permitted by SEC Rule 16b-3(e) under the Exchange Act, and (2) either
(A) the election to use stock withholding must be irrevocably made at least six
(6) months prior to the Tax Date (although such election may be revoked at any
time at least six (6) months prior to the Tax Date) or (B) the exercise of the
Option or election to use stock withholding must be made in the ten (10) day
period beginning on the third day following the release of the Company’s
quarterly or annual summary statement of sales or earnings; and

(e)                                  in the event that the Tax Date is deferred
until six (6) months after the delivery of Shares under Section 83(b) of the
Code, the Participant will receive the full number of Shares with respect to
which the exercise occurs, but such Participant will be unconditionally
obligated to tender back to the Company the proper number of Shares on the Tax
Date.

10.          PRIVILEGES OF STOCK OWNERSHIP.

10.1         Voting and Dividends.  No Participant will have any of the rights
of a shareholder with respect to any Shares until the Shares are issued to the
Participant.  After Shares are issued to the Participant, the Participant will
be a shareholder and have all the rights of a shareholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s original Purchase Price pursuant to Section
12.

10.2         Financial Statements.  The Company will provide financial
statements to each Participant prior to such Participant’s purchase of Shares
under this Plan, and to each Participant annually during the period such
Participant has Awards outstanding; provided, however, except as required by
applicable law the


--------------------------------------------------------------------------------


Company will not be required to provide such financial statements to
Participants whose services in connection with the Company assure them access to
equivalent information.

11.          TRANSFERABILITY.  Awards granted under this Plan, and any interest
therein, will not be transferable or assignable by Participant, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution or as consistent with the specific
Plan and Award Agreement provisions relating thereto.  During the lifetime of
the Participant any Award granted to such Participant will be exercisable only
by such Participant, and any elections with respect to any such Award, may be
made only by such Participant.

12.          RESTRICTIONS ON SHARES.  At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) in the Award Agreement a
right to repurchase a portion of or all Shares held by a Participant following
such Participant’s Termination at any time within ninety (90) days after the
later of Participant’s Termination Date and the date Participant purchases
Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at:  (A) with respect to Shares that are “Vested” (as defined in
the Award Agreement), the higher of:  (l) Participant’s original Purchase Price,
or (2) the Fair Market Value of such Shares on Participant’s Termination Date,
provided, that such right of repurchase (i) must be exercised as to all such
“Vested” Shares unless a Participant consents to the Company’s repurchase of
only a portion of such “Vested” Shares and (ii) terminates when the Company’s
securities become publicly traded; or (B) with respect to Shares that are not
“Vested” (as defined in the Award Agreement), at the Participant’s original
Purchase Price, provided that, for any Participant who is a non-officer employee
immediately prior to such Participant’s Termination, the right to repurchase at
the original Purchase Price lapses at the rate of at least 20% per year over
five (5) years from the date the Shares were purchased (or from the date of
grant of options in the case of Shares obtained pursuant to a Stock Option
Agreement and Stock Option Exercise Agreement).

13.          CERTIFICATES.  All certificates for Shares or other securities
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regulations and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted.

14.          ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.

15.          REPRICING PROHIBITED WITHOUT SHAREHOLDER APPROVAL.  A Repricing (as
that term is defined in Section 23 of this Plan) is prohibited without prior
shareholder approval.  Subject to compliance with the provisions of the
immediately preceding sentence regarding a Repricing, the Committee may, at any
time or from time to time:  (a) authorize the Company, with the consent of the
respective Participants, to issue new Awards in exchange for the surrender and
cancellation of any or all outstanding Awards or (b) buy from a Participant an
Award previously granted with payment in cash, Shares (including Restricted
Stock) or other consideration, based on such terms and conditions as the
Committee and the Participant may agree.  The exercise of the authority provided
in this Section 15 is circumscribed to the extent necessary to avoid the
inadvertent application of the interest and additional tax provisions of Section
409A of the Code.

16.          SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not
be effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. 
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior
to:  (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal law or ruling
of any governmental body that the Company determines to be necessary or
advisable.  The Company will be under no obligation to register the


--------------------------------------------------------------------------------


Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.

17.          NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.

18.          CORPORATE TRANSACTIONS.

18.1         Assumption or Replacement of Awards by Successor.  In the event of
(a) a dissolution or liquidation of the Company, (b) a merger or consolidation
in which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the shareholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger or consolidation in which the Company is the
surviving corporation but the Company’s shareholders immediately prior to the
consummation of the merger or consolidation (other than any shareholder that
merges or consolidates, or controls another corporation that merges or
consolidates, with the Company in such merger or consolidation) own less than
50% of the surviving corporation immediately after such merger or consolidation,
or (d) the sale of substantially all of the assets of the Company, any or all
outstanding Awards may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on all Participants.  In the alternative, the successor corporation may
substitute equivalent awards or provide substantially similar consideration to
Participants as was provided to shareholders (after taking into account the
existing provisions of the Awards).  The successor corporation may also issue,
in place of then outstanding Shares held by any Participant, substantially
similar shares or other property subject to repurchase restrictions no less
favorable to such Participant.  In the event such successor corporation (if any)
refuses to assume or substitute Awards, as provided above, pursuant to a
transaction described in this Subsection 18.1, such Awards will expire on such
transaction at such time and on such conditions as the Board will determine.

18.2         Other Treatment of Awards.  Subject to any greater rights granted
to Participants under the foregoing provisions of this Section 18, in the event
of the occurrence of any transaction described in Section 18.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, sale of assets or other
“corporate transaction.”

18.3         Assumption of Awards by the Company.  The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan.  Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant.  In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code).  In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

19.          SHAREHOLDER APPROVAL.   This Plan shall be approved by the
shareholders of the Company (excluding Shares issued pursuant to this Plan),
consistent with applicable laws, within twelve (12) months before or after the
date this Plan is adopted by the Board.  Upon the Effective Date, the Board may
grant Awards pursuant to this Plan; provided, however, that: (a) no Option may
be exercised prior to initial shareholder approval of this Plan; (b) no Option
granted pursuant to an increase in the number of Shares subject to this Plan
approved by the Board will be exercised prior to the time such increase has been
approved by the shareholders of the Company; and (c) in the event that
shareholder approval of such increase is not obtained within the time period


--------------------------------------------------------------------------------


provided herein, all Awards granted hereunder pursuant to such increase will be
canceled, any Shares issued pursuant to any such Award will be canceled, and any
purchase of Shares pursuant to such increase will be rescinded.  So long as the
Company is subject to Section 16(b) of the Exchange Act, the Company will comply
with the requirements of Rule 16b-3 (or its successor), as amended, with respect
to shareholder approval.

20.          TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided
herein, this Plan will terminate ten (10) years from the date this Plan is
adopted by the Board or, if earlier, the date of shareholder approval.  This
Plan and all agreements thereunder shall be governed by and construed in
accordance with the laws of the State of California.

21.          AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time
terminate or amend this Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board will not, without the approval
of the shareholders of the Company, amend this Plan in any manner that requires
such shareholder approval pursuant to the Code or the regulations promulgated
thereunder as such provisions apply to ISO plans, the California Department of
Corporations, or (if the Company is subject to the Exchange Act or Section 16(b)
of the Exchange Act) pursuant to the Exchange Act or SEC Rule 16b-3 (or its
successor), as amended, thereunder, respectively.

22.          NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by
the Board, the submission of this Plan to the shareholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

23.          DEFINITIONS.  As used in this Plan, the following terms will have
the following meanings:

“Award” means any award under this Plan, including any Option, Restricted Stock
or Stock Bonus.

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee appointed by the Board to administer this Plan,
or if no such committee is appointed, the Board.

“Company” means Versant Corporation, a California corporation, or any successor
corporation.

“Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:


--------------------------------------------------------------------------------


(a)                                  if such Common Stock is then quoted on the
Nasdaq National Market or the Nasdaq SmallCap Market, then its closing price on
such market on the date of determination as reported in The Wall Street Journal;

(b)                                 if such Common Stock is publicly traded and
is then listed on a national securities exchange, its closing price on the date
of determination on the principal national securities exchange on which the
Common Stock is listed or admitted to trading as reported in The Wall Street
Journal; or

(c)                                  if none of the foregoing is applicable, by
the Committee in good faith.

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if at the time of the granting of an Award
under this Plan, each of such corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

“Participant” means a person who receives an Award under this Plan.

“Plan” means this Versant Corporation 2005 Equity Incentive Plan, as amended
from time to time.

“Repricing” means any of the following or any other action that has the same
purpose and effect:  (a) lowering the exercise price of an outstanding Option
granted under this Plan after it is granted; (b) any other action affecting an
outstanding Award granted under this Plan that is treated as a repricing under
United States generally accepted accounting principles; (c) canceling an
outstanding Award granted under this Plan at a time when its exercise or
purchase price exceeds the then fair market value of the stock underlying such
outstanding Award, in exchange for another Award or a cash payment, unless the
cancellation and exchange occurs in connection with a merger, consolidation,
sale of substantially all the Company’s assets, acquisition, spin-off or other
similar corporate transaction.

“Restricted Stock Award” means an award of Shares pursuant to Section 6.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 18, and any successor
security.

“Stock Bonus” means an award of Shares, or cash in lieu of Shares, pursuant to
Section 7.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, director, independent contractor, consultant, or advisor to the
Company or a Parent or Subsidiary of the Company.  An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave,
(ii) military leave, or (iii) any other leave


--------------------------------------------------------------------------------


of absence approved by the Committee, provided, that such leave is for a period
of not more than 90 days, unless reemployment upon the expiration of such leave
is guaranteed by contract or statute or unless provided otherwise pursuant to a
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing.  In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the Option while on leave from the employ of the Company or a
Subsidiary as it may deem appropriate, except that in no event may an Option be
exercised after the expiration of the term set forth in the Option agreement. 
The Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).


--------------------------------------------------------------------------------